UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152551 Sync2 Networks Corp. (Exact name of registrant as specified in its charter) Nevada 26-1754034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1th Street, Suite 2110, Miami, Florida (Address of principal executive offices) (Zip Code) (305) 895-2865 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Title of each class registered: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of December 31, 2012, approximately $123,655. As of September 24, 2013, there were 103,046,175 shares of the issuer’s $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. EXPLANATORY NOTE This Annual Report on Form 10-K is being amended in response to that certain comment letter dated February 11, 2014 from the Securities and Exchange Commission regarding our certifications. The certifications have been amended to include the precise language in Item 601(b)(31)(i) of Regulation S-K. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings Item 4. Mine Safety Disclosures PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 15 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accounting Fees and Services 21 PART IV Item 15. Exhibits, Financial Statement Schedules 22 2 PART I Forward-Looking Information This Annual Report of Sync2 Networks Corp. on Form 10-K contains forward-looking statements, particularly those identified with the words, “anticipates,” “believes,” “expects,” “plans,” “intends,” “objectives,” and similar expressions. These statements reflect management’s best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under “Management’s Discussion and Analysis and Plan of Operations,” generally, and specifically therein under the captions “Liquidity and Capital Resources” as well as elsewhere in this Annual Report on Form 10-K. Actual events or results may differ materially from those discussed herein. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. ITEM 1. BUSINESS BACKGROUND We were incorporated on January 16, 2008 under the laws of the state of Nevada as Plethora Resources Inc. to commence operations in the business of consulting to oil & gas exploration companies interested in obtaining exploration and production licenses at auction for oil and gas properties in Russia. We were unable to fund our intended business and, on May 28, 2009 but effective February 1, 2009, we acquired a wholly owned subsidiary, Sync2 International Ltd, for the assumption of the debts of Sync2 Agency Ltd, a wholly owned subsidiary of Sync2 International Ltd. Sync2 Agency Ltd is an internet marketing and website development company. On May 14, 2009 we changed our name to Sync2 Networks Corp. On December 15, 2009, we shut down the operations of Sync2 Agency Ltd. after incurring substantial operating losses, and subsequently wrote-off the investment in Sync2 Agency Ltd. Change in Control On approximately August 14, 2013, there was a change in our control. In accordance with the terms and provisions of that certain escrow agreement dated March 31, 2012 (the "Escrow Agreement"), Warren Gilbert, who is the current President/Chief Executive Officer, Secretary, Treasurer/Chief Financial Officer and sole member of the Board of Directors, acquired in a private transaction an aggregate of 62,863,800 shares of our restricted common stock representing an equity interest of 61% of the total issued and outstanding shares. The amount of consideration paid was $325,000 and were outside funds from unrelated parties. The shares of common stock were acquired as follows: (i) 51,000,000 shares from Artur Etozov; and (ii) 11,863,800 shares from approximately ten separate shareholders each holding less than 5% of the total issued and outstanding. 3 BUSINESS OF ISSUER We are engaged in the business of acquiring and developing internet marketing and web site development entities and/or their individual software programs to assist third-party clients in marketing their products and in maximizing the use of the internet to achieve those third-party clients' ultimate business objectives. More recently we expanded our on-line business consulting activities, by entering into a strategic alliance with prominent systems and infrastructure providers such as "IBM" (attaining IBM Business Partner Status), "Apple" (a part of the I-phone Developer Program), and more complex tri-partite business arrangements with Telus Communications Company and Cisco Systems developing specialized industry-specific software applications. This new orientation compliments our existing on-line asset management, on-going maintenance and support endeavors, and on-line systems analysis business permitting us to broaden our business activities throughout Canada in turn creating the potential for the development of a more unique array of products and services in an industry with growth potential. PATENTS AND TRADE MARKS To date there are no aspects of our business plan that require a patent or trademark or product license. We have not entered into any vendor agreements or contracts that give or could give rise to any obligations or concessions for patents or trademarks. RESEARCH AND DEVELOPMENT During the last three fiscal years no time was spent on specialized research and development activities and has no plans are contemplated in the future. EMPLOYEES AND EMPLOYMENT AGREEMENTS As of the date of this Annual Report, we have no employees other than our one officer, Warren Gilbert. We do not currently have a formal employment agreement with Mr. Gilbert. We anticipate that we will retain independent contractors as consultants to support our expansion and business development. We are not a party to any employment agreements. ITEM 1A. RISK FACTORS An investment in these securities involves an exceptionally high degree of risk and is extremely speculative in nature. Following are what we believe are all the material risks involved if you decide to purchase shares in this offering. The risks described below are the ones we believe are most important for you to consider. These risks are not the only ones that we face. If events anticipated by any of the following risks actually occur, our business, operating results or financial condition could suffer and the price of our common stock could decline. Risks Relating To Our Business We Have a History of Operating Losses and There Can Be No Assurance We Will Be Profitable in the Future. We have a history of operating losses, expect to continue to incur losses, and may never be profitable, and we must be considered to be in the developmental Further, we may be dependent on sales of our equity securities and debt financing to meet our cash requirements. Although we reflect a net profit of $466,759 for fiscal year ended June 30, 2013, we have incurred losses from operations totaling $1,366,570 since inception to June 30, 2013. As of June 30, 2013, we had an accumulated deficit of $654,223. Further, we do not expect positive cash flow from operations in the near term. We anticipate a change in business operations. Therefore, it is quite likely that additional capital may be required in the event further working capital is necessary because our operating costs will increase beyond our expectations or we encounter greater costs associated with general and administrative expenses or offering costs. 4 We may need additional capital in the future, but there is no assurance that funds will be available on acceptable terms, or at all. We may need to raise additional funds in order to achieve growth or fund other business initiatives. This financing may not be available in sufficient amounts or on terms acceptable to us and may be dilutive to existing stockholders if raised through additional equity offerings. Additionally, any securities issued to raise funds may have rights, preferences or privileges senior to those of existing stockholders. If adequate funds are not available or are not available on acceptable terms, our ability to expand, develop or enhance services or products, or respond to competitive pressures may be materially limited. Any existing indebtedness could adversely affect our financial condition and we may not be able to fulfill our debt obligations. Any proposed indebtedness may contain various covenants that may limit our ability to, among other things: (i) incur or guarantee additional indebtedness; (ii) pay dividends or make other distributions to our stockholders; (iii) make restricted payments; (iv) engage in transactions with affiliates; and (v) enter into proposed business transactions or combinations. These restrictions could limit our ability to withstand general economic downturns that could affect our business, obtain future financing, make acquisitions or capital expenditures, conduct operations or otherwise capitalize on business opportunities that may arise. Additionally, if we incur substantial debt for working capital purposes, we may use a significant portion of our cash flow to pay interest on our outstanding debt, limiting the amount available for working capital, capital expenditures and other general corporate purposes. We Will Need to Restructure Our Business to Realize Any Profitability and Cash Flow. Based upon the termination of current business operations and the unknown future business prospects, we will experience significant fluctuations in our operating results and rate of growth. Due to our limited operating history, we may not be able to accurately forecast our rate of growth. We base our current and future expense levels and our investment plans on estimates of identification of future candidates involving new business operations and consummation of contractual relations. Our current expenses and investments are to a large extent fixed, and we may not be able to adjust our spending quickly enough if our future prospects fall short of our expectations. Any potential revenue growth may not be sustainable and our company-wide percentage growth rate will decrease in the future. We Depend on the Efforts and Abilities of Our Officers. We currently have only one officer, Warren Gilbert. Outside demands on our officer's time may preventhim from devoting sufficient time to our operations. In addition, the demands on this individual's time will increase because of our status as a public company. Mr. Gilbert has limited experience in managing a public company, which may impact our ability to meet our financial and business objectives as potential investors may not want to invest in a company whose management has limited public company management experience. The interruption of the services of our management could significantly hinder our operations, profits and future development, if suitable replacements are not promptly obtained. We do not currently have any executive compensation agreements. We cannot guaranty that our management will remain with us. Our Management Ranks are Thin, and Losing or Failing to Add Key Personnel Could affect Our Ability to Successfully Grow Our Business. Our future performance depends substantially on the continued service of our management. In particular, our success depends upon the continued efforts of our management personnel, including our sole officer, Mr. Gilbert. We cannot guarantee that Mr. Gilbert will remain with us. The Costs to Meet our Reporting Requirements as a Public Company Subject to the Securities Exchange Act of 1934 will be Substantial and May Result in Us Having Insufficient Funds to Operate our Business. We will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. We estimate that these costs will range up to $30,000 per year for the next few years. Those fees will be higher if our business volume and activity increases. Those obligations will reduce and possibly eliminate our ability and resources to fund our operations and may prevent us from meeting our normal business obligations. 5 Our Auditors Have Questioned Our Ability to Continue Operations as a “Going Concern.” Investors May Lose All of Their Investment if We are Unable to Continue Operations and Generate Revenues. We hope to obtain significant revenues from future product sales. In the absence of significant sales and profits, we may seek to raise additional funds to meet our working capital needs, principally through the additional sales of our securities. However, we cannot guarantee that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us. As a result, substantial doubt exists about our ability to continue as a going concern. We are Subject to the Section 15(d) Reporting Requirements Under the Securities Exchange Act of 1934 Which Does Not Require a Company to File All the Same Reports and Information as a Fully Reporting Company Pursuant to Section 12. We aresubject to the Section 15(d) reporting requirements according to the Securities Exchange Act of 1934, or Exchange Act. As a filer subject to Section 15(d) of the Exchange Act: · we are not required to prepare proxy or information statements; · we will be subject to only limited portions of the tender offer rules; · our officers, directors, and more than ten (10%) percent shareholders are not required to file beneficial ownership reports about their holdings in our company; · our officers, directors, and more than ten (10%) percent shareholders are not subject to the short-swing profit recovery provisions of the Exchange Act; and · more than five percent (5%) holders of classes of your equity securities will not be required to report information about their ownership positions in the securities. RISKS RELATED TO OUR COMMON STOCK. Our Officer and Directors Owns Approximately 61% of Our Outstanding Shares of Common Stock, Allowing Him to Control Matters Requiring Approval by Our Shareholders. Our officer and director beneficially owns, in the aggregate approximately 61% of our outstanding shares of common stock. Such concentrated control of the company may negatively affect the price of our common stock. In addition, our officer and director can control matters requiring approval by our security holders, including the election of directors. Investors Should not Look to Dividends as a Source of Income. In the interest of reinvesting initial profits back into our business, we do not intend to pay cash dividends in the foreseeable future. Consequently, any economic return will initially be derived, if at all, from appreciation in the fair market value of our stock, and not as a result of dividend payments. The Trading Price of Our Common Stock on the OTC Bulletin Board Will Fluctuate Significantly and Stockholders May Have Difficulty Reselling Their Shares. As of the date of this Annual Report, our common stock trades on the Over-the-Counter Bulletin Board. There is a volatility associated with Bulletin Board securities in general and the value of your investment could decline due to the impact of any of the following factors upon the market price of our common stock: (i) disappointing results from our exploration or development efforts; (ii) failure to meet our revenue or profit goals or operating budget; (iii) decline in demand for our common stock; (iv) downward revisions in securities analysts' estimates or changes in general market conditions; (v) technological innovations by competitors or in competing technologies; (vi) lack of funding generated for operations; (vii) investor perception of our industry or our prospects; (viii) general economic trends; and ix) Commodity price fluctuation In addition, stock markets have experienced price and volume fluctuations and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our common stock. As a result, investors may be unable to sell their shares at a fair price and you may lose all or part of your investment. 6 Additional Issuance of Equity Securities May Result in Dilution to Our Existing Stockholders. Our Articles of Incorporation, as amended, authorize the issuance of150,000,000 shares of common stock. The Board of Directors has the authority to issue additional shares of our capital stock to provide additional financing in the future, including issuances in accordance with contractual terms, and the issuance of any such shares may result in a reduction of the book value or market price of the then outstanding shares of our common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other stockholders. As a result of such dilution, your proportionate ownership interest and voting power will be decreased accordingly. Further, any such issuance could result in a change of control. Because We May be Subject to the “Penny Stock” Rules, the Level of Trading Activity in our Stock May be Reduced, Which May Make it Difficult for Investors to Sell Their Shares. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks, like shares of our common stock, generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on NASDAQ. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. Nevada Law and our Articles of Incorporation May Protect our Directors From Certain Types of Lawsuits. Nevada law provides that our officers and directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as officers and directors. Our Bylaws permit us broad indemnification powers to all persons against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our officers and directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require us to use our limited assets to defend our officers and directors against claims, including claims arising out of their negligence, poor judgment, or other circumstances. ITEM 1B. UNRESOLVED STAFF COMMENTS None. . ITEM 2. DESCRIPTION OF PROPERTY Our executive, administrative and operating offices are located at 331 Labelle, St-Jerome, Quebec, Canada, J7Z 5L2. On July 5, 2010, we entered into a lease agreement that calls for monthly payments of approximately $1,887 USD. The lease expires on October 31, 2013. We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. Intellectual Property We do not presently own any copyrights, patents, trademarks, licenses, concessions or royalties, and we may rely on certain proprietary technologies, trade secrets, and know-how that are not patentable. 7 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELAED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION Our common stock is listed for quotation on the Over-the-Counter Bulletin Board and OTCQB under the symbol “SYNW.” The following table sets forth the high and low bid prices relating to our common stock on a quarterly basis for the periods indicated as quoted by the NASDAQ OTC:BB stock market. These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions, and may not reflect actual transactions. Quarter Ended High Bid Low Bid June 30, 2013 $ $ March 31, 2013 $ $ December 31, 2012 $ $ September 30, 2012 $ $ June 30, 2012 $ $ March 31, 2012 $ $ HOLDERS The approximate number of stockholders of record at June 30, 2013 was 31. The number of stockholders of record does not include beneficial owners of our common stock, whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries. DIVIDEND POLICY We have never declared or paid a cash dividend on our capital stock. We do not expect to pay cash dividends on our common stock in the foreseeable future. We currently intend to retain our earnings, if any, for use in our business. Any dividends declared in the future will be at the discretion of our Board of Directors. RECENT SALES OF UNREGISTREED SECURITIES During fiscal year ended June 30, 2013 and to date, we did not issued any shares of common stock. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS. As of June 30, 2013, we had no compensation plans under which our equity securities were authorized for issuance. 8 PENNY STOCK REGULATION Shares of our common stock will probably be subject to rules adopted the SEC that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in those securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the SEC, which contains the following: · a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to violation to such duties or other requirements of securities’ laws; · a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the “bid” and “ask” price; · a toll-free telephone number for inquiries on disciplinary actions; · definitions of significant terms in the disclosure document or in the conduct of trading in penny stocks; and · such other information and is in such form (including language, type, size and format), as the SEC shall require by rule or regulation. Prior to effecting any transaction in penny stock, the broker-dealer also must provide the customer the following: · the bid and offer quotations for the penny stock; · the compensation of the broker-dealer and its salesperson in the transaction; · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules. Holders of shares of our common stock may have difficulty selling those shares because our common stock will probably be subject to the penny stock rules. TRANSFER AGENT The stock transfer agent for our securities is: Island Stock Transfer Company, 100 Second Avenue South, Suite 705S, St. Petersburg, Florida 33701 Tel: (727) 289-0010 ITEM 6. SELECTED FINANCIAL DATA Not applicable. 9 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements for the years ended June 30, 2013 and June 30, 2012 together with notes thereto as included in this Annual Report on Form 10-K. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this Annual Report, particularly in the section entitled "Risk Factors." Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. We are a developmental stage company and have not generated any revenue to date. We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. RESULTS OF OPERATION Fiscal Year Ended June 30, 2013 Compared to Fiscal Year Ended June 30, 2012 Our net profit for fiscal year ended June 30, 2013 was $466.759 compared to a net profit of $304,152 during fiscal year ended June 30, 2012, a decrease of $162,607. During fiscal years ended June 30, 2013 and June 30, 2012, we did not generate any revenue. During fiscal year ended June 30, 2013, we incurred operating expenses of $49,486 compared to $95,000 incurred during fiscal year ended June 30, 2012, a decrease of $45,514. The decrease in operating expenses was primarily attributable to the decrease in professional fees of $79,500. During fiscal year ended June 30, 2013, operating expenses consisted of: (i) $49,486 in general and administrative expenses (2012: $-0-); (ii) $-0- in marketing (2012: $15,000); (iii) $-0- in transfer agent fees (2012: $500); and (iv) $-0- in professional fees (2012: $79,500). General and administrative expenses generally include corporate overhead, financial and administrative contracted services, marketing, and consulting costs. We did not incur any management fees to our 7prior officer/director, John Moore, during fiscal years ended June 30, 2013 and June 30, 2012. See "Item 11. Executive Compensation”. During fiscal year ended June 30, 2013, we incurred net income of $516,245 (2012: $399,152) realized from the write-off of assets and liabilities of the subsidiaries. During fiscal year ended June 30, 2013, we recognized a provision for incomes taxes of $158,637(2012: $94,387), which we incurred as a carryback loss of ($158,637 (2012: $94,387) resulting in a net of $-0-. Therefore, our net profit and profit per share during fiscal year ended June 30, 2013 was $466,759 or $0.00 per share compared to a net profit and profit per share of $304,152 or $0.00 per share during fiscal year ended June 30, 2012. The weighted average number of shares outstanding was 103,046,175 for both fiscal years ended June 30, 2013 and June 30, 2012. 10 LIQUIDITY AND CAPITAL RESOURCES Fiscal Year Ended June 30, 2013 As of June 30, 2013, our current assets were $-0- and our current liabilities were $654,223, which resulted in a working capital deficit of $654,223. As of June 30, 2013, current liabilities were comprised of $654,223 due to related party. As of June 30, 2013, our total assets were $-0-. There was no increase or decrease in assets from fiscal year ended June 30, 2012. As of June 30, 2013, our total liabilities were $654,223 comprised entirely of current liabilities. The decrease in liabilities during fiscal year ended June 30, 2013 from fiscal year ended June 30, 2012 was primarily due to the decrease in accounts payable and accrued expenses of $516,245. Stockholders’ deficit decreased from ($1,120,982) for fiscal year ended June 30, 2012 to ($654,223) for fiscal year ended June 30, 2013. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For fiscal years ended June 30, 2013 and June 30, 2012, net cash flows used in operating activities was $-0-. Net cash flows used in operating activities consisted primarily of a net profit of $466,759 (2012: $304,152, which was partially adjusted by increase of $49,486 (2012: $-0-) due to related parties, increase of $516,245 (2012: $155,257) in accrued expenses, and $-0- (2012: $36,202) in accounts receivable. Cash Flows from Investing Activities For fiscal years ended June 30, 2013 and June 30, 2012, net cash flows used in investing activities was $0. Cash Flows from Financing Activities For fiscal years ended June30, 2013 and June 30, 2012, net cash flows used in financing activities was $-0-. 11 PLAN OF OPERATION AND FUNDING We expect that working capital requirements will continue to be funded through a combination of our existing funds and generation of revenues. Our working capital requirements are expected to increase in line with the growth of our business. Our principal demands for liquidity are to increase business operations and for general corporate purposes. We intend to meet our liquidity requirements, including capital expenditures related to future business operations, and the expansion of our business, through cash flow provided by funds raised through proceeds from the issuance of debt or equity. MATERIAL COMMITMENTS Convertible Debenture As of June 30, 2013, we have a convertible debenture dated June 30, 2010 in the principal amount of $1,253,095 of which $603,095 has been either converted or paid. The convertible debenture accrues interest at the rate of 5% per annum and is convertible into shares of our common stock at the rate of $0.001 per share. PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our June 30, 2013 and June 30, 2012 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business.We have suffered recurring losses from operations, have a working capital deficit and are currently in default of the payment terms of certain note agreements. These factors raise substantial doubt about our ability to continue as a going concern. 12 RECENTLY ISSUED ACCOUNTING STANDARDS The following describes the recently issued accounting standards used in reporting our financial condition and results of operations. In some cases, accounting standards allow more than one alternative accounting method for reporting. Such is the case with accounting for oil and gas activities described below. In those cases, our reported results of operations would be different should we employ an alternative accounting method. ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. This ASU affects all entities that are required to make disclosures about recurring and nonrecurring fair value measurements under FASB ASC Topic 820, originally issued as FASB Statement No. 157, Fair Value Measurements. The ASU requires certain new disclosures and clarifies two existing disclosure requirements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. This ASU supersedes most of the guidance in Topic 820, although many of the changes are clarifications of existing guidance or wording changes to align with IFRS 13. In addition, certain amendments in ASU 2011-04 change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements. The amendments in ASU 2011-04 are effective for public entities for interim and annual periods beginning after December 15, 2011 Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. OFF-BALANCE SHEET ARRANGMENTS. We have no off-balance sheet arrangements. IITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements required by Item 8 are presented in the following order: TABLE OF CONTENTS Reports of Independent Registered Public Accounting Firms Balance Sheets F-2 Statements of Operations and Comprehendisve Loss F-3 Statements of Stockholders’ Equity [Deficit] F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 14 GEORGE STEWART, CPA SEATTLE, WASHINGTON 98144 (206) 328-8554FAX(206) 328-0383 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Sync2 Networks Corp. I have audited the accompanying balance sheets of Sync2 Networks Corp. (A Development Stage Company) as of June 30, 2013 and 2012, and the related statements of operations, stockholders’ equity and cash flows for the years ended June 30, 2013 and 2012 and for the period from January 16, 2008 (inception), to June 30, 2013.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sync2 Networks Corp., (A Development Stage Company) as of June 30, 2013 and 2012, and the results of its operations and cash flows for the years ended June 30, 2013 and 2012 and the period from January 16, 2008 (inception), to June 30, 2013 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note # 3 to the financial statements, the Company has had no operations and has no established source of revenue.This raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note # 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ George Stewart Seattle, Washington September 25, 2013 F-1 SYNC2 NETWORKS CORP. (FORMERLY PLETHORA RESOURCES, INC.) (A Development Stage Company) BALANCE SHEETS June 30, June 30, Assets: Current assets Cash and cash equivalents $
